Mr. Justice Hutchison
delivered the opinion of the court.
In 1913 Antonio Rodríguez González sold to Manuel To-rrado Rodríguez 167 cuerdas of land, reserving to himself the usufruct of the same during his lifetime. In February, 1918, Torrado Rodríguez and his wife sold and conveyed to Francisca Rodríguez González the nude legal title to 30 cuerdas of land segregated by adequate description from the 167 cuerdas and without prejudice to the life interest therein of Antonio Rodriguez.
Record of this deed was refused “because, according to section 488 of the Civil Code, the naked owner cannot alter the form of the property (la finca principal).”
The section referred to provides that “the owner of any property, the usufruct of which is held by another person, may alienate it, but he may not change its form or substance, nor do anything therein prejudicial to the usjufructuary. ”
*718Here the owners of the fee, in disposing of their interest in a designated part of the whole, merely exercised a portion of the power expressly reserved to them by law. They did not alter either the form or the substance of the property within the meaning of the code provision, nor did they “do anything thereon prejudicial to the usufructuary.”
The ruling complained of must be reversed with instructions! to record the deed.

Reversed.

Chief Justice Hernández and Justices Wolf, del Toro and Aldrey concurred.